DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are either unpersuasive, or have been rendered moot in view of certain new grounds of rejection set forth below. 
In particular, Applicant continues to insist that “the monitoring occasions are … within the PDSCH search space” (page 11 of Response).  The examiner respectfully disagrees. This is because the specific language of the recitation “wherein the plurality of monitoring occasions are for receiving data transmissions from a base station”, does not in fact confine those monitoring occasions to only, exclusively receive such “data communications”. In other words, it remains possible for those “monitoring occasions” to receive other kinds of communications from the base station, e.g., control signaling. Applicant is invited to amend the claim language to explicitly require that the “monitoring occasions” may only exclusively receive “data transmissions from a base station” and nothing else, provided that adequate support exists.
The examiner takes issue generally with Applicant’s characterization of the teachings of TAKANO AND Kuchibhotla, since it would appear that Applicant had cherrypicked certain excerpts and teachings that, when discussed in isolation as Applicant has done, would provide a skewed understanding of how the teachings of those references were actually applied in the rejections.  most of these arguments have been rendered moot in view of the new grounds of rejection below.  
However, Applicant’s allegations on pages 14-15 that “Kuchibhotla’s teachings regarding a device that may be configured ‘to monitor for low latency (LL) …, L’ suggests nothing about a plurality of monitoring occasions within a search space” is inaccurate and perhaps a little disingenuous.  First, as discussed above, there is no claim requirement that the monitoring occasions be “within a search space”. Second, the alleged, Kuchibhotla teaching above regarding “monitoring for low latency” was not the specific teaching that was applied to reject the claim subject matter at issue.  The specific teaching that was applied centered on the disclosure in Kuchibhotla that the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”. Applicant elected not to discuss this teaching but instead focus on other background aspects of Kuchibhotla’s disclosure that are not centrally relevant to the rejection. Specifically, it bears noting that that there is nothing in the claim language that would, per se, exclude subject matter [such as KUCHIBHOTLA] having to do with low latency communications/packets from the scope of the claimed invention.  For these reasons, this particular argument is not persuasive. See rejection below for details. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13,27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al.
    AS to claim 13, Kuchibhotla discloses A method of wireless communication performed by a base station, comprising:
sending, to a wireless device, a configuration identifying a physical downlink shared channel (PDSCH) search space in a PDSCH and a plurality of monitoring occasions, wherein the PDSCH search space comprises a plurality of sets of decoding candidates and each set of decoding candidates comprises a plurality of resources in the PDSCH search space available to the base station for sending data transmissions to the wireless device, the data transmissions comprising data information that is different from control signaling (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station [teaching “sending, to a wireless device, a configuration identifying a physical downlink shared channel (PDSCH) search space in a PDSCH and a plurality of monitoring occasions” as further discussed below], where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” [“decoding candidates”] to detect “small low-latency packets“ [“data information that is different from control signaling”, according to paragraphs 5-7], teaching the recitation “each set of decoding candidates comprises a plurality of resources in the PDSCH search space available to the base station for sending data transmissions to the wireless device, the data transmissions comprising data information that is different from control signaling”);
sending, by the base station, a data transmission in the PDSCH search space to coincide with a monitoring occasion in the plurality of monitoring occasions, wherein resources of the PDSCH search space carry the data transmission from the base station to the wireless device (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving PDSCH data from the base station based on configuration/resource-assignment information, where the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”, thus teaching “sending, by the base station, a data transmission in the PDSCH search space to coincide with a monitoring occasion in the plurality of monitoring occasions”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, all of the above teaching “wherein resources of the PDSCH search space carry the data transmission from the base station to the wireless device”); and
receiving a communication indicating whether the data transmission in the PDSCH search space was successfully received by the wireless device (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving PDSCH data from the base station based on configuration/resource-assignment information, where the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”).
As to claim 27, please see rejection for claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,20, 12 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al.
AS to claim 1, Kuchibhotla discloses a method of wireless communication, comprising:
receiving, by a wireless device, a physical downlink shared channel (PDSCH) from a base station (Figs. 12-16 and paragraphs 77-81, disclosing the UE receiving PDSCH);
identifying, by the wireless device, a configuration of a PDSCH search space and a plurality of monitoring occasions, wherein the plurality of monitoring occasions are for receiving data transmissions from a base station, wherein the PDSCH search space comprises a plurality of sets of decoding candidates in the PDSCH on which the data transmissions may be received from the base station, the data transmissions comprising data information that is different from control signaling (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” to detect “small low-latency packets“ [“data information that is different from control signaling”, according to paragraphs 5-7], teaching the recitation “decoding candidates in the PDSCH on which the data transmissions may be received from the base station, the data transmissions comprising data information that is different from control signaling”);
performing blind decoding on at least one set of decoding candidates in the plurality of sets of decoding candidates at least based on the plurality of monitoring occasions and the configuration, wherein each of the at least one set of decoding candidates comprises a plurality of resource locations in the PDSCH search space at which the wireless device attempts to decode a data transmission of the data transmissions from the base station (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE, based on configuration/resource-assignment information, can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” to detect “small low-latency packets“ [“data information that is different from control signaling”, according to paragraphs 5-7], teaching the recitation “performing blind decoding on at least one set of decoding candidates in the plurality of sets of decoding candidates at least based on the plurality of monitoring occasions and the configuration [since those PDSCH blind decoding candidates are in the “search space in PDSCH [“PDSCH search space”] region for small packets in a subframe n [“monitoring occasion”]”]”; paragraph 80 further discloses that the “low latency data [packet]” in the PDSCH can be “a set of REs mapped to one or more OFDM symbols and one or more RBs in the subframe”, thus together with the above teachings, teaching “wherein each of the at least one set of decoding candidates comprises a plurality of resource locations in the PDSCH search space at which the wireless device attempts to decode a data transmission of the data transmissions from the base station”); and
sending a communication to the base station based on a result of the blind decoding on the at least one set of decoding candidates in the PDSCH search space (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE, based on configuration/resource-assignment information, can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an ACK in a subsequent subframe n+m”).
Kuchibhotla does not appear to explicitly disclose a message indicating a configuration for blind decoding.
Guo discloses a message indicating a configuration for blind decoding (Fig. 1 and paragraphs 26, 28, 31, 146: “The network side may further notify, through a PCFICH signaling, the receiving side of the PDSCH time domain location of the downlink control information which needs to be subjected to blind detection; the receiving side may determine an OFDM initial symbol of the downlink control information of the PDSCH region by receiving or performing blind detection for a PCFICH, as shown in FIG. 1”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the configuration message disclosed in Guo’s teachings above, to convey the configuration of a PDSCH search space and a plurality of monitoring occasions and other teachings disclosed in Kuchibhotla [“receiving, by a wireless device, a physical downlink shared channel (PDSCH) from a base station; identifying, by the wireless device, a configuration of a PDSCH search space and a plurality of monitoring occasions, wherein the plurality of monitoring occasions are for receiving data transmissions from a base station”], to reject “receiving, by a wireless device, a message indicating a configuration of a PDSCH search space and a plurality of monitoring occasions, wherein the plurality of monitoring occasions are for receiving data transmissions from a base station”, since Guo’s configuration message is also for the purpose of blind detection in the PDSCH, as are the configuration information disclosed in Kuchibhotla. This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Guo, paragraphs 1-35; Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 20, please see rejection for claim 1.
As to claim 12, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Kuchibhotla further discloses wherein sending the communication comprises sending ACK/NACK feedback to the base station based on the result of the blind decoding on the at least one set of decoding candidates in the PDSCH search space. (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving PDSCH data from the base station based on configuration/resource-assignment information, where the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”).
As to claim 31, see rejection for claim 12.

Claim(s) 2-3, 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al., further in view of U.S. Patent Publication No. 2013/0148616 A1 to Takano.
As to claim 2, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Kuchibhotla discloses the PDSCH search space and the plurality of monitoring occasions (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH [“the PDSCH search space”] region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching “PDSCH search space”)
Kuchibhotla does not appear to explicitly disclose receiving, from the base station, a configuration of a PDSCH search space and a plurality of monitoring occasions, wherein the configuration indicates a frequency location, a resource size, a modulation and coding scheme (MCS), or any combination thereof, for each set of decoding candidates in the plurality of sets of decoding candidates
Takano discloses receiving, from the base station, a configuration of a PDSCH search space and a plurality of monitoring occasions, wherein the configuration indicates a frequency location, a resource size, a modulation and coding scheme (MCS), or any combination thereof, for each set of decoding candidates in the plurality of sets of decoding candidates (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH”, wherein each “subframe” is an embodiment of “monitoring occasion”; further see paragraphs 134 and 136, disclosing the PDCCH including information on the location/position of the second search space).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA that the teaching of sending a configuration from the base station as disclosed in TAKANO can be applied to the PDSCH search space and the monitoring occasions specifically disclosed in KUCHIBHOTLA so that TAKANO and KUCHIBHOTLA can be combined to reject “receiving, from the base station, a configuration of the PDSCH search space and the plurality of monitoring occasions, wherein the configuration indicates a frequency location, a resource size, a modulation and coding scheme (MCS), or any combination thereof, for each set of decoding candidates in the plurality of sets of decoding candidates” This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Kuchibhotla does not appear to explicitly disclose wherein the plurality of sets of decoding candidates comprises at least a first set of decoding candidates and a second set of decoding candidates, and wherein at least one of a frequency location, a resource size, a MCS, or a combination thereof, differs between the first set of decoding candidates and the second set of decoding candidates.
Takano discloses wherein the plurality of sets of decoding candidates comprises at least a first set of decoding candidates and a second set of decoding candidates, and wherein at least one of a frequency location, a resource size, a MCS, or a combination thereof, differs between the first set of decoding candidates and the second set of decoding candidates. (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH”, wherein each “subframe” is an embodiment of “monitoring occasion”; further see paragraphs 134 and 136, disclosing the PDCCH including information on the location/position of the second search space; further see Fig. 10 and paragraphs 138-139 wherein in second search space #1, resource information #1 and resource information #2 [“first set of decoding candidates” and “second set of decoding candidates”, respectively] differ in frequency location).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 21, see rejection for claim 2.
AS to claim 22,see rejection for claim 3.

Claim(s) 14-15, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., further in view of U.S. Patent Publication No. 2013/0148616 A1 to Takano.
As to claim 14, Kuchibhotla discloses the method as in the parent claim 1. 
Kuchibhotla discloses the PDSCH search space and the plurality of monitoring occasions (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH [“the PDSCH search space”] region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching “PDSCH search space”)
Takano discloses wherein the configuration identifying a PdSCH search space indicates a frequency location, a resource size, a modulation and coding scheme (MCS), or any combination thereof, for each set of decoding candidates in the plurality of sets of decoding candidates (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH”, wherein each “subframe” is an embodiment of “monitoring occasion”; further see paragraphs 134 and 136, disclosing the PDCCH including information on the location/position of the second search space).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim, i.e., “wherein the configuration identifying the PdSCH search space indicates a frequency location, a resource size, a modulation and coding scheme (MCS), or any combination thereof, for each set of decoding candidates in the plurality of sets of decoding candidates” This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 15, Kuchibhotla discloses the method as in the parent claim 1. 
Kuchibhotla does not appear to explicitly disclose wherein the plurality of sets of decoding candidates comprises at least a first set of decoding candidates and a second set of decoding candidates, and wherein at least one of a frequency location, a resource size, a MCS, or a combination thereof, differs between the first set of decoding candidates and the second set of decoding candidates.
Takano discloses wherein the plurality of sets of decoding candidates comprises at least a first set of decoding candidates and a second set of decoding candidates, and wherein at least one of a frequency location, a resource size, a MCS, or a combination thereof, differs between the first set of decoding candidates and the second set of decoding candidates. (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH”, wherein each “subframe” is an embodiment of “monitoring occasion”; further see paragraphs 134 and 136, disclosing the PDCCH including information on the location/position of the second search space; further see Fig. 10 and paragraphs 138-139 wherein in second search space #1, resource information #1 and resource information #2 [“first set of decoding candidates” and “second set of decoding candidates”, respectively] differ in frequency location).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 28, see rejection for claim 14.
AS to claim 29, see rejection for claim 15.

Claim(s) 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al. and U.S. Patent Publication No. 2013/0148616 A1 to Takano, further in view of U.S. Patent Publication No. 2010/0272041 A1 to RamaKrishna.
As to claim 7, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Takano discloses wherein performing blind decoding on at least one set of decoding candidates in the PDSCH search space comprises: performing blind decoding on a first set of decoding candidates, and performing blind decoding on a second set of decoding candidates (Figs. 10-14, disclosing second search spaces #1 and #2, comprising decoding candidates in multiple subframes, teaching this limitation; further see discussion and citations in claim 1) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ramakrishna discloses performing blind decoding based on a first resource size and a first modulation and coding scheme (MCS) and based on a second resource size and a second MCS. (paragraphs 83-85 and Figs. 6a/b, disclosing performing blind decoding by trying different MCS levels/hypotheses and based on specific “first block with a size corresponding to a resource allocation message size”, which would vary depending on the resource allocation message size, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Ramakrishna’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 26, see rejection for claim 7.

Claim(s) 5-6, 9-10, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al. and U.S. Patent Publication No. 2013/0148616 A1 to Takano, further in view of U.S. Patent Publication No. 2019/0074936 A1 to Lee et al.
As to claim 5, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Takano discloses monitoring preconfigured resources in the PDSCH search space for an initial data transmission from the base station, wherein the at least one set of decoding candidates is associated with another data transmission. (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH” [“wherein the at least one set of decoding candidates is associated with another data transmission”] and where other time and/or frequency resources in the PDSCH preceding such “second search space” teaches “monitoring preconfigured resources in the PDSCH search space for an initial data transmission from the base station”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lee discloses an initial data transmission from the base station and a retransmission of the initial data transmission (Fig. 31, S3110 and S3130, teaching “initial data transmission” and “retransmission”, respectively).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s combined teachings above to reject the limitations of this claim, i.e., “monitoring preconfigured resources in the PDSCH search space for an initial data transmission from the base station, wherein the at least one set of decoding candidates is associated with a retransmission of the initial data transmission”.  This is further at least because Kuchibhotla, Lee and Takano are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-8 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 6, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Takano discloses wherein performing blind decoding on at least one set of decoding candidates in the PDSCH search space comprises: performing blind decoding on a first set of decoding candidates in a first monitoring occasion; and

performing blind decoding on a second set of decoding candidates in a second monitoring occasion (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH”, where such second search space in the PDSCH may be situated in multiple consecutive subframes, i.e., “monitoring occasions”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lee discloses an initial data transmission from the base station and a subsequent retransmission of the initial data transmission (Fig. 31, S3110 and S3130, teaching “initial data transmission” and “retransmission”, respectively).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s combined teachings above to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA to associate the first and second search spaces #1 and #2 disclosed in Takano, with a first transmission and a retransmission, as disclosed in Lee, to reject this limitation.  This is further at least because the references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 9, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Takano discloses wherein a resource size of each decoding candidate in the PDSCH search space comprises an integer number of time-frequency resource elements. (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing “the second search space” in the “PDSCH” being made up of integer numbers of time-frequency resource elements).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lee discloses PRBs (Fig. 30).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because the references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 10, Takano, Guo and Kuchibhotla teach the method as in the parent claim 2. 
Lee discloses receiving the configuration via radio resource control (RRC) signaling from the base station. (Fig. 21).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because the references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 24, see rejection for claim 5.
AS to claim 25, see rejection for claim 6.

Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2013/0148616 A1 to Takano, further in view of U.S. Patent Publication No. 2019/0074936 A1 to Lee et al.
As to claim 17, Kuchibhotla discloses the method as in the parent claim 1. 
Takano discloses monitoring preconfigured resources in the PDSCH search space for an initial data transmission from the base station, wherein the at least one set of decoding candidates is associated with another data transmission. (see, e.g., Figs. 10-14, paragraphs 138-170, for example, paragraphs 150, 157, disclosing the terminal 20 blind decoding “the second search space in the PDSCH” [“wherein the at least one set of decoding candidates is associated with another data transmission”] and where other time and/or frequency resources in the PDSCH preceding such “second search space” teaches “monitoring preconfigured resources in the PDSCH search space for an initial data transmission from the base station”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takano’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because these references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Zhou, paragraphs 1-25; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lee discloses an initial data transmission from the base station and a retransmission of the initial data transmission (Fig. 31, S3110 and S3130, teaching “initial data transmission” and “retransmission”, respectively).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Takano and Kuchibhotla’s combined teachings above to reject the limitations of this claim, i.e., “wherein sending the data transmission comprises: sending an initial data transmission to the wireless device on preconfigured resources of the PDSCH search space and, wherein the plurality of sets of decoding candidates are associated with a retransmission of the initial data transmission”.  This is further at least because Kuchibhotla, Lee and Takano are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-8 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al., further in view of U.S. Patent Publication 2018/0254794 A1 to Lee et al. (Lee II).
As to claim 8, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Lee II discloses further comprising reporting a capability of the wireless device to support the PDSCH search space, wherein identifying the PDSCH search space is based on the capability of the wireless device. (paragraphs 8, 26 and 28).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee II’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because Lee II and Kuchibhotla are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Figs. 12-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2014/0177547 A1 to Guo et al., further in view of U.S. Patent Publication 2011/0310769 A1 to Lee et al (Lee III).
As to claim 11, Kuchibhotla and Guo teach the method as in the parent claim 1. 
Kuchibhotla discloses wherein the data transmission received from the base station in the PDSCH search space comprise (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” to detect “small low-latency packets“, teaching this limitation)
Lee III discloses less than 40 bytes of data (paragraph 7).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee III’s teachings above, in conjunction with and to modify Kuchibotla’s teachings above to reject the limitations of this claim.  This is further at least because Lee II, Kuchibhotla are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Lee III, paragraphs 1-9; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Figs. 12-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication No. 2019/0074936 A1 to Lee et al.
As to claim 18, Kuchibhotla discloses the method as in the parent claim 13. 
Kuchibhotla discloses wherein sending the data transmission comprises: sending an initial data transmission to the wireless device on a first set of decoding candidates in the plurality of sets of decoding candidates of the PDSCH search space; (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” to detect “small low-latency packets“, teaching this limitation); 
receiving a negative acknowledgement from the wireless device (paragraphs 101-103: ACK/NACK) and
sending a data transmission to the wireless device on a second set of decoding candidates in the plurality of sets of decoding candidates of the PDSCH search space (Figs. 12-16 and paragraphs 77-81 and 104-115, disclosing the UE receiving “higher layer configuration message” and “resource assignment [via DCI of PDCCH or EPDCCH]” from a base station, where based on these configuration/resource-assignment information, the UE can “look in a search space in PDSCH region for small packets in a subframe n [i.e., “monitoring occasion”] and can provide an aCK in a subsequent subframe n+m”, further, paragraph 79 and Fig. 12, paragraphs 104-115 disclose that the UE “can blind decode multiple PDSCH candidates to detect PDSCH”, teaching that the UE can blind decode certain “PDSCH candidates” to detect “small low-latency packets“, teaching this limitation);.
Lee discloses an initial data transmission from the base station and a subsequent retransmission of the initial data transmission (Fig. 31, S3110 and S3130, teaching “initial data transmission” and “retransmission”, respectively).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  In particular, Kuchibhotla’s teaching of “sending a data transmission to the wireless device on a second set of decoding candidates in the plurality of sets of decoding candidates of the PDSCH search space” and Lee’s retransmission teachings above would have been combinable to a PHOSITA to reject “sending a retransmission of the initial data transmission to the wireless device on a second set of decoding candidates in the plurality of sets of decoding candidates of the PDSCH search space”.  This is at least because the references are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Fig. 12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0135116 A1 to Kuchibhotla et al., in view of U.S. Patent Publication 2018/0254794 A1 to Lee et al. (Lee II).
As to claim 19, Kuchibhotla discloses the method as in the parent claim 1. 
Lee II discloses further comprising reporting a capability of the wireless device to support the PDSCH search space, wherein identifying the PDSCH search space is based on the capability of the wireless device. (paragraphs 8, 26 and 28).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lee II’s teachings above, in conjunction with and to modify Kuchibhotla’s teachings above to reject the limitations of this claim.  This is further at least because Lee II and Kuchibhotla are in the same field of endeavor with regard to resource allocation and related control signaling in wireless communications and the suggestion or motivation would have been to improve the effectiveness and efficiency of such resource allocation processes. (Takano, paragraphs 1-33; Lee, paragraphs 1-33; Lee II, paragraphs 1-29; Ramakrishna, paragraphs 1-12; Kuchibhotla, paragraphs 1-7 and Figs. 12-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 
Allowable Subject Matter
Claims 4, 16, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463